Case 2:19-cr-00290-DRH-ARL Document 61 Filed 03/29/21 Page 1 of 5 PageID #: 1563




 LDM:DCL:MMO
 F. #2019R00857

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                           PRELIMINARY ORDER OF FORFEITURE

             - against -                            19-CR-290 (SJF)                     FILED
                                                                                        CLERK
 BRETT OFSINK,
                                                                           10:57 am, Mar 29, 2021
                           Defendant.                                           U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – –X                                               LONG ISLAND OFFICE

                WHEREAS, on or about March 19, 2021, BRETT OFSINK (the “defendant”),

 entered a plea of guilty to the offense charged in Count One of the above-captioned

 Indictment, charging a violation of 18 U.S.C. § 2252(a)(2); and

                WHEREAS, pursuant to 18 U.S.C. § 2253 the defendant has consented to the

 forfeiture of all right, title, and interest to the United States in one HP Pavilion computer,

 serial number 8CG843061B, seized on or about May 31, 2019 (the “Forfeited Property”), as

 property representing (a) any visual depiction described in 18 U.S.C. §§ 2251, 2251A, 2252,


 --
 2252A, 2252B or 2260, or any book, magazine, periodical, film, videotape or other matter
                                                                                            -
 which contains any such visual depiction which was produced, transported, mailed, shipped,

 or received in violation of such sections; (b) any property, real or personal, constituting or

 traceable to gross profits and other proceeds obtained from such offense; (c) any property,

 real and personal, used or intended to be used to commit or to promote the commission of

 said offense or any property traceable to such property as a result of the defendant’s
Case 2:19-cr-00290-DRH-ARL Document 61 Filed 03/29/21 Page 2 of 5 PageID #: 1564




 violation of 18 U .S.C. § 2252(a)(2), and/or as a substitute asset, pursuant to QI U .S.C. §

 853(p) as incorporated by 18 U.S.C. § Q253 (b).

                IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by

 and between the United States and the defendant as follows :

                1.      Pursuant to 18 U.S.C. § Q253 and 1 U.S.C. § 853(p), the defendant

 shall forfeit to the United States all right, title, and interest in the Forfeited Prope1ty.

                2.      Upon entry of this Preliininary Order of Forfeiture ("Prelimina1y

 Order"), the United States Attorney General or his designee is authorized to seize the

 Forfeited Prope1ty, to conduct any proper discove1y, in accordance with Fed. R. Crim. P.

  2.2(b)(3) and (c), and to commence any applicable proceedings to comply with statutes

 governing third-pa1ty rights, including giving notice of this Preliinina1y Order.

                3.      The United States shall publish notice of this Prelimina1y Order in

 accordance with the custom and practice in this disti·ict on the government website

 www.forfeiture.gov, of its intent to dispose of the Forfeited Prope1ty in such a manner as the

 Attorney General or his designee may direct. The United States may, to the extent

 practicable, provide direct written notice to any person known or alleged to have an interest

 in the Forfeited Prope1ty as a substitute for published notice as to those persons so notified.

                4.      Any person, other than the defendant, asserting a legal interest in the

 Forfeited Prope1ty may, within thi1ty (3 0) days of the final publication of notice or receipt of

 notice or no later than sixty ( 60) days after the first day of publication on an official

 government website, whichever is earlier, petition the Court for a hearing without a jmy to

 adjudicate the validity of his or her alleged interest in the Forfeited Prope1ty, and for an

 amendment of the order of forfeiture, pursuant to        U.S.C. § 853(n)(6l Any petition filed
 United States v. BRETT OFSINK, 19-CR-290 (SJF)                                                 Page 2
 Preliinina1y Order of Forfeiture
Case 2:19-cr-00290-DRH-ARL Document 61 Filed 03/29/21 Page 3 of 5 PageID #: 1565




 in response to the notice of forfeiture of the Forfeited Property must be signed by the

 petitioner under penalty of perjury and shall set forth the nature and extent of the petitioner’s

 right, title, or interest in the property, the time and circumstances of the petitioner’s

 acquisition of the right, title, or interest in the property, any additional facts supporting the

 petitioner’s claim, and the relief sought.

                5.      The defendant shall not file a claim or petition seeking remission or

 contesting the forfeiture of the Forfeited Property in any administrative or judicial (civil or

 criminal) proceeding. The defendant shall not assist any person or entity in the filing of any

 claim or petition seeking remission or contesting the forfeiture of the Forfeited Property in

 any administrative or judicial (civil or criminal) forfeiture proceeding. The defendant shall

 fully assist the government in effectuating the surrender and forfeiture of the Forfeited

 Property to the United States. The defendant shall take whatever steps are necessary to

 ensure that clear title to the Forfeited Property passes to the United States, including, but not

 limited to, the execution of any and all documents necessary to effectuate the surrender and

 forfeiture of the Forfeited Property to the United States. Further, if any third party files a

 claim to the Forfeited Property, the defendant will assist the government in defending such

 claims. If the Forfeited Property is not forfeited to the United States, the United States may

 seek to enforce this Preliminary Order against any other assets of the defendant up to the

 value of the Forfeited Property, pursuant to 21 U.S.C. § 853(p). The defendant further agrees

 that the conditions of 21 U.S.C. § 853(p)(1)(A)-(E) have been met.

                6.      The defendant knowingly and voluntarily waives his right to any

 required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,

 including notice set forth in an indictment, information or administrative notice. In addition,
 United States v. BRETT OFSINK, 19-CR-290 (SJF)                                               Page 3
 Preliminary Order of Forfeiture
CCase22:19-cr-00290-DRH-ARL
       19 00290 SJF ARL DDocument
                               t 60611 Filed
                                       Fil 03/29/21
                                             03/25/21 Page
                                                      P    44off55PageID
                                                                  P    ID#:
                                                                         # 1566
                                                                            1561




  the defendant knowingly and voluntarily waives his right, if any, to a jury trial on the

  forfeiture of the Forfeited Property, and waives all constitutional, legal and equitable

  defenses to the forfeiture of said monies and/or properties, including, but not limited to, any

  defenses based on principles of double jeopardy, the Ex Post Facto clause of the

  Constitution, any applicable statute of limitations, venue, or any defense under the Eighth

  Amendment, including a claim of excessive fines.

                 7.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Preliminary

  Order shall become final as to the defendant at the time of the defendant’s sentencing and

  shall be made part of the defendant’s sentence and included in his judgment of conviction. If

  no third party files a timely claim, this Preliminary Order, together with Supplemental Orders


                                                                                     -
  of Forfeiture, if any, shall become the Final Order of Forfeiture, as provided by Fed. R. Crim.

  P. 32.2(c)(2). At that time, the monies and/or properties forfeited herein shall be forfeited to

  the United States for disposition in accordance with the law.

                 8.     The United States alone shall hold title to the Forfeited Property

  following the Court’s disposition of all third-party interests, or, if none, following the

  expiration of the period provided in 21 U.S.C. § 853(n)(2).

                 9.     The forfeiture of the Forfeited Property is not to be considered a

  payment of a fine, penalty, restitution loss amount, or payment of any income taxes that may

  be due, and shall survive bankruptcy.

                 10.    This Preliminary Order shall be binding upon the defendant and the

  successors, administrators, heirs, assigns and transferees of the defendant, and shall survive

  the bankruptcy of any of them.



  United States v. BRETT OFSINK, 19-CR-290 (SJF)                                               Page 4
  Preliminary Order of Forfeiture
Case 2:19-cr-00290-DRH-ARL Document 61 Filed 03/29/21 Page 5 of 5 PageID #: 1567




               11.     This Preliminary Order shall be binding only upon the Court’s “so

 ordering” of the Order.

               12.     The Court shall retain jurisdiction over this action to enforce

 compliance with the terms of this Preliminary Order and to amend it as necessary, pursuant

 to Fed. R. Crim. P. 32.2(e).

               13.     The Clerk of the Court is directed to send, by inter-office mail, four (4)

 certified copies of this executed Order to the United States Attorney’s Office, Eastern

 District of New York, Attn: Kristen Lake, WItts Paralegal, 610 Federal Plaza, Central Islip,

 New York 11722.

 Dated: Central Islip New York
           March 29
        ________________________, 2021

                                                SO ORDERED:
                                                     s/SJF

                                                _____________________________________
                                                HONORABLE SANDRA J. FEUERSTEIN
                                                UNITED STATES DISTRICT JUDGE
                                                EASTERN DISTRICT OF NEW YORK




 United States v. BRETT OFSINK, 19-CR-290 (SJF)                                            Page 5
 Preliminary Order of Forfeiture
